Chief Justice Robertson
delivered the opinion of the Court.
There is error in the judgment in this, to-wit:
1st, There were only eleven jurors; and the plaintiff in error was not present in court, and, therefore, did not waive objection to the number.
2d. The judgment is excessive; as the note was executed on the 1st of January, 1824, the defendant j-n *287error was emitted only to tbe value of the commonwealth paper and interest thereon. r r
Dana, for plaintiff; Denny, for defendant.
Judgment reversed, and cause remanded for further proceedings.